DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 3, 12, 13, 15 and 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Loh et al (WO 2015/020610).
The Loh et al reference teaches a method of growing seed layers and thin films, note entire reference.  This includes a method of in-situ transfer during fabrication of a thin film using a metal catalyst. A growth catalyst is on a layered structure (abstract). First step is growing or depositing a
two-dimensional 2D layer on a substrate (depositing a 2-dimensional crystalline thin film (20 layer) on a catalyst layer paragraph 0005. Then treating the two-dimensional 2D layer to form one or more seed layers (etching the catalyst layer by liquid infiltration and simultaneously contacting (0005) the crystalline thin firm with a substrate.  Wherein the one or more seed layers are formed by a chemical conversion the creation of a subsurface forming a metastable phase (chemical conversion) paragraphs 0005 and 0006. Then the structure is treated transforming the one or more seed layers into a thin film (cleaning the thin film and substrate to remove residual etchant and removing moisture and a polymer) to manufacture a2-dimensional crystalline film, paragraph 0005.
	With regards to claim 2, the Loh et al reference teaches the starting substrate comprises silicon dioxide, silicon, alumina, aluminum nitride, beryilla, quartz, titanate, ferrite, and/or sapphire paragraph 0045.
	With regards to claim 3, the Loh et al reference teaches two dimensional "2D" layer is 

	With regards to claim 13 the Loh et al reference teaches that the thin film is crystalline, note abs.
	With regards to claim 12, the Loh et al reference teaches that the seed layers are multilayers, note figures.
	With regards to claim 14, the Loh et al reference teaches silicon dioxide as a substrate with is amorphous, note para 0045.
	With regards to claim 15, the Loh et al reference teaches the thin film has a thickness of between about 50 nm to about 5 microns paragraph (0058).

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Loh et al (wo 2015/020610) in view of Hanser et al (wo 2008/048303).
The Loh et al reference is relied on for the same reasons as stated, supra, and differs from the instant claim in the annealing in ammonia to chemically convert.  However, the Hanser et al reference .

Claim 5 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Loh et al (wo 2015/020610) in view of CN107994099. 
The Loh et al reference is relied on for the same reasons as stated, supra, and differs from the instant claims in the 2d layer being a chalcogenide, GaSe or InSe.  However, the CN107994099 reference  teaches that 2D material can be composed of group III chalcogenides, which includes GaSe or InSe, note page 4.   It would have been obvious to one of ordinary skill in the art before the filing date of the instant invention to modify the Loh et al reference by the teachings of the CN 107994099 reference to have a 2D layer of GaSe or InSe in order to increase the efficiency of the device.
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Loh et al (wo 2015/020610) in view of Lee (TW 1451479). 
The Loh et al reference is relied on for the same reasons as stated, supra, and differs from the instant claim in deposition in the transforming step.  However, Lee reference teaches the transforming step comprises conducting epitaxial growth, wherein the epitaxial growth comprises hydride vapor phase
epitaxy “HVPE”, chemical vapor deposition "MOCVD", plasma enhanced chemical vapor deposition "PECVD", molecular beam epitaxy, "MBE", page 8, para 2.  .   It would have been obvious to one of ordinary skill in the art before the filing date of the instant invention to modify the Loh et al reference by the teachings of the Lee reference to use deposition as the transforming step in order to use known steps for a high quality deposition.
Claim 8 to 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Loh et al (wo 2015/020610) in view of Robinson et al (2017.0175258) 

	With regards to claim 9, the Robinson et al reference teaches in the one or more seed layers have a thickness of less than about 3 nm para(006). It would have been obvious to one of ordinary skill in the art before the filing date of the instant invention to modify the Loh et al reference by the teachings of the Robinson et al reference to have seed lavers have a thickness of less than about 3 nm, in order to providing a reliable field effect mobility throughout the semiconductor.
	With regards to claim 10, the Robinson et al reference teaches the one or more seed layers is monolayer para 006.  It would have been obvious to one of ordinary skill in the art before the filing date of the instant invention to modify the Loh et al reference by the teachings of the Robinson et al reference to use a monolayer of seed in order to lower defects in the grown thin film. 
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Loh et al (wo 2015/020610) in view of Li (6916717)
The Loh et al reference is relied on for the same reasons as stated, supra, and differs from the instant claim in the thin film being a single crystal.  However, the Li et al reference teaches the thin film is of a single-crystal, note column 4, lines 23-37. It would have been obvious to one of ordinary skill in the art before the filing date of the instant invention to modify the Loh et al reference by the teachings of the Li et al reference to have a single crystal thin film in order to reduce grain boundaries and reduce carrier mobility.
Claim 16 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Loh et al (wo 2015/020610) in view of Haber (EP 3217423)

With regards to claim 19, the combination of references teach a free standing thin film.
Claim 18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Loh et al (wo 2015/020610) in view of Haber (EP 3217423)
The Loh et al and Haber references relied on for the same reasons as stated, supra, and differs from the instant claims configuration and thickness of the thin film. However, in the absence of unexpected results, it would have been obvious to one of ordinary skill in the art before the filing date of the instant invention to determine through routine experimentation the optimum, operable design of the layer for device use including thickness in the combined references in order to increase the use of the final product.

		Examiner’s Remarks
The Us 20170170260 reference is merely relied on to show the state of the art in 2D layer growth.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT M KUNEMUND whose telephone number is (571)272-1464.  The examiner can normally be reached on M-F 8:00 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on 571-272-1303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






RMK
/ROBERT M KUNEMUND/             Primary Examiner, Art Unit 1714